Case 4:17-cv-00872-ALM Document 101 Filed 07/12/19 Page 1 of 8 PageID #: 2564




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           SHERMAN DIVISION


  MOBILITY WORKX, LLC,

                         Plaintiff,      Civil Action No.: 4:17-CV-00872-ALM

             v.
                                         JURY TRIAL DEMANDED
  CELLCO PARTNERSHIP D/B/A
  VERIZON WIRELESS,

                         Defendant.



         DEFENDANT’S MOTION TO STRIKE THE EXPERT DISCLOSURE
              OF DR. SUMI HELAL AND DR. EDWIN HERNANDEZ
Case 4:17-cv-00872-ALM Document 101 Filed 07/12/19 Page 2 of 8 PageID #: 2565




                                TABLE OF EXHIBITS
   Exhibit                                  Reference
    Ex. 1    Mobility Workx Expert Witness Designation
    Ex. 2    Mobility Workx Supplemental Expert Witness Designation




                                           i
Case 4:17-cv-00872-ALM Document 101 Filed 07/12/19 Page 3 of 8 PageID #: 2566




        Plaintiff Mobility Workx, LLC (“Mobility”) designated Dr. Sumi Helal as an expert to

 testify regarding certain topics but did not serve an expert report written by Dr. Helal as required

 by Rule 26(a)(2)(B) of the Federal Rules of Civil Procedure. Similarly, Mobility designated Dr.

 Edwin Hernandez as an expert to testify regarding certain topics that were not contained within

 Dr. Hernandez’s “expert” report.1 Because this Court’s Scheduling Order states that parties are

 to provide fulsome disclosures under Rule 26(a)(2)(B), including expert reports, for “ALL

 experts,” Defendant Cellco Partnership d/b/a Verizon Wireless (“Verizon”) respectfully requests

 that the Court strike Mobility’s disclosure of Dr. Helal as an expert and preclude him from

 offering expert opinions at trial. Verizon also respectfully requests that the Court strike

 Mobility’s disclosure of Dr. Hernandez as an expert for issues not contained within his reports

 and prevent him from offering such expert opinions at trial.

        This Court’s Scheduling Order states that the parties are to provide “expert witness

 reports, to include for ALL experts all information set out in Rule 26(2)(B).” Dkt. 88, 1

 (emphasis in original). Rule 26(a)(2)(B) states:

                (B) Witnesses Who Must Provide a Written Report. Unless
                otherwise stipulated or ordered by the court, this disclosure must be
                accompanied by a written report—prepared and signed by the
                witness—if the witness is one retained or specially employed to
                provide expert testimony in the case or one whose duties as the
                party’s employee regularly involve giving expert testimony. The
                report must contain:

                       (i) a complete statement of all opinions the witness will
                express and the basis and reasons for them;

                        (ii) the facts or data considered by the witness in forming
                them;

                        (iii) any exhibits that will be used to summarize or support


 1 A Daubert motion to strike Dr. Hernandez’s “Expert Damages Report[s]” is being concurrently
 filed by Verizon based, in part, on Dr. Hernandez’s lack of qualifications to offer expert testimony.
Case 4:17-cv-00872-ALM Document 101 Filed 07/12/19 Page 4 of 8 PageID #: 2567




                them;

                       (iv) the witness’s qualifications, including a list of all
                publications authored in the previous 10 years;

                        (v) a list of all other cases in which, during the previous 4
                years, the witness testified as an expert at trial or by deposition; and

                        (vi) a statement of the compensation to be paid for the study
                and testimony in the case.

 FED. R. CIV. P. 26(a)(2)(B) (emphasis added).

        Mobility filed an initial “Designation of Expert Witnesses,” in which it stated that

 Mobility intends to offer expert testimony from Dr. Helal and Dr. Hernandez pursuant to Rule

 26(a)(2)(C) on numerous topics, including the following:

           damages;

           “defendant’s [alleged] usage of plaintiff’s ‘417 patent on their network;”

           “defendant’s [alleged] usage of plaintiff’s ‘330 patent and their [alleged] requirement
            that all of its vendors test phones using the ‘330 patent before it can be accepted for
            use on defendant’s cellular network;”

           “matters that may be necessary or appropriate to rebut any of Defendant’s defenses;”

           “that it is not possible for defendant Verizon to offer its cellular phone services
            without infringing upon the ‘417 patent because the teachings of the ‘417 patent are
            needed to prevent dropped calls when a cellular user travels from one cell to another;”

 See Ex. 1, 2-4. Mobility supplemented this designation and indicated that, in addition to the

 above topics, its witnesses would offer the following expert testimony:

           “Both Dr Helal and Dr. Hernandez may testify about the facts and opinions expressed
            in Dr. Suku Nair’s revised expert report, which Dr. Helal and Dr. Hernandez concur
            with”;

           “Dr. Helal agrees with the methodology contained in each of the reports prepared by
            Dr. Hernandez and is prepared to testify about the contents of those report as well”;

           “Dr. Hernandez and Dr. Helal have reviewed the Expert Report of James A. Proctor
            and are prepared to explain how Mr. Proctor has misunderstood the teaching of the
            references relied on by Mr. Proctor to conclude the asserted claims of the patents in



                                                   2
Case 4:17-cv-00872-ALM Document 101 Filed 07/12/19 Page 5 of 8 PageID #: 2568




            suit are invalid”;

           “Dr. Hernandez and Dr. Helal are prepared to testify about how the LTE system
            works compared to prior wireless communication networks, including the differences
            between the equipment that makes up the systems, the differences in hand over
            procedures between the different systems”;

           “Notwithstanding the foregoing, Plaintiff and their experts reserve the right to provide
            expert testimony on any matter for which they are asked to provide opinion testimony
            during their depositions in this matter, and supplement any expert opinions and/or
            reports in rebuttal to any subject matter.”

 See Ex. 2, 1-2.

        Mobility did not serve any expert report from Dr. Helal, and its Expert Witness

 Designation did not include at least “a complete statement of all opinions [Dr. Helal] will express

 and the basis and reasons for them” or “the facts or data considered by the witness in forming

 them” as required by Rule 26(a)(2)(B). See Ex. 1; Ex. 2. For example, Mobility designated Dr.

 Helal to testify on “matters that may be necessary or appropriate to rebut any of Defendant’s

 defenses.” Ex. 1, 3. Such a disclosure does not comport with the Court’s order that all experts

 are required to provide the information listed in Rule 26(a)(2)(B).

        Mobility did serve expert reports authored by Dr. Hernandez, but they were limited to

 damages issues. Mobility did not provide any expert report from Dr. Hernandez on the

 remaining topics it identifies in the original and supplemental “Designation of Expert

 Witnesses.” As a result, Mobility at best provided only the information listed in Rule

 26(a)(2)(B) for Dr. Hernandez’s theories on damages,2 and failed to comport with the Court’s

 order with respect to the remaining topics.

        Although Mobility designated Dr. Helal and Dr. Hernandez as experts under Rule




 2As previously noted, Verizon is concurrently filing a separate Daubert motion relating to Dr.
 Hernandez’s expert reports challenging the admissibility of his theories on damages.



                                                  3
Case 4:17-cv-00872-ALM Document 101 Filed 07/12/19 Page 6 of 8 PageID #: 2569




 26(a)(2)(C) (“Witnesses Who Do Not Provide a Written Report”), the Court’s Scheduling Order

 in this case provides that “ALL experts” must provide “all information set out in Rule 26(2)(B).”

 Dkt. 88, 1 (emphasis in original). Under identical Scheduling Order language, this Court has

 held that the failure to serve an expert report of an expert designated under Rule 26(a)(2)(C)

 warrants striking said expert disclosure and precluding any expert testimony by the proffered

 expert. Motio, Inc. v. BSP Software LLC, No. 4:12-CV-647-ALM, 2016 U.S. Dist. LEXIS 901

 (E.D. Tex. Jan. 6, 2016).

         In Motio, as is the case here, “Plaintiff’s disclosure regarding [the] expert designation

 clearly falls short of, and does not attempt to meet, the requirements of Rule 26(a)(2)(B).” Id. at

 *6-7. Moreover, this Court in Motio expressly rejected the argument that the requirements of

 Rule 26(a)(2)(B) do not apply to a witness who is a “non-retained witness whose duties as the

 Plaintiff’s employee does not include giving testimony,” noting that “Rule 26(a)(2)(B) states that

 the requirements apply as described under Rule 26(a)(2)(B) ‘[u]nless otherwise stipulated or

 ordered by the court.’” In Motio, as here, “the Scheduling Order specifically identifies and

 emphasizes that parties are to provide their expert reports as set out under subsection (B) for

 ‘ALL experts.’” Id. at *7. Finally, this Court noted that Plaintiff’s disclosure, which “merely

 lists a set of topics that [the proposed expert] may speak toward, but offers no actual facts or

 opinions,” did not satisfy the requirement of Rule 26(a)(2)(C)(ii) that the party “provide a

 meaningful ‘summary of the facts and opinions to which [the proposed expert] is expected to

 testify.’” Id.

         The facts in this case are identical to the facts in Motio, and the Court should apply the

 same rules and reasoning as it did in that case to strike the expert disclosure of Dr. Helal in its

 entirety, and to preclude Dr. Hernandez from proffering expert testimony other than on issues of




                                                   4
Case 4:17-cv-00872-ALM Document 101 Filed 07/12/19 Page 7 of 8 PageID #: 2570




 damages, subject to Verizon’s concurrent Daubert motion regarding the same.



  Dated: July 12, 2019                        Respectfully submitted,

                                              By: /s/ Ross R. Barton
                                              Ross R. Barton (NC Bar No. 37179)
                                              ALSTON & BIRD LLP
                                              101 South Tyron Street, Suite 4000
                                              Charlotte, North Carolina, 28280
                                              Phone: (704) 444-1000
                                              Fax: (704) 444-1111
                                              ross.barton@alston.com

                                              Michael J. Newton (CA Bar No. 156225)
                                              ALSTON & BIRD LLP
                                              1950 University Avenue
                                              5th Floor
                                              East Palo Alto, CA 94303
                                              Phone: (650) 838-2000
                                              Fax: (650) 838-2001
                                              mike.newton@alston.com

                                              Sang (Michael) Lee (TX Bar No. 24083378)
                                              ALSTON & BIRD LLP
                                              2200 Ross Avenue, Suite 2300
                                              Dallas, Texas 75201
                                              Phone: (214) 922-3400
                                              Fax: (214) 922-3899
                                              michael.lee@alston.com

                                              Darlena H. Subashi (NC Bar No. 53142)
                                              ALSTON & BIRD LLP
                                              90 Park Avenue
                                              New York, NY 10016
                                              Phone: (212) 210-1277
                                              Fax: (212) 210-9444
                                              darlena.subashi@alston.com
                                              *Admitted to practice in North Carolina and
                                              Massachusetts only.

                                              E. Leon Carter (TX Bar No. 03914300)
                                              Scott W. Breedlove (TX Bar No. 00790361)
                                              CARTER ARNETT PLLC
                                              8150 N. Central Expressway, Suite 500



                                               5
Case 4:17-cv-00872-ALM Document 101 Filed 07/12/19 Page 8 of 8 PageID #: 2571




                                                Dallas, TX 75206
                                                Phone: (214) 550-8188
                                                Fax: (214) 550-8185
                                                lcarter@carterarnett.com
                                                sbreedlove@carterarnett.com

                                                Attorneys for Defendant Cellco Partnership,
                                                D/B/A Verizon Wireless




                             CERTIFICATE OF CONFERENCE

        Pursuant to Eastern District of Texas Local Rule CV-7(h), I certify that counsel met and

 conferred telephonically on July 10, 2019, in a good faith effort to resolve all issues regarding

 Verizon’s Motion to Strike the Expert Disclosure of Dr. Sumi Helal and Dr. Edwin Hernandez.

 On the July 10, 2019 meet-and-confer (which included Ross R. Barton on behalf of Verizon and

 Michael Machat on behalf of Mobility Workx), the parties were unable to resolve their differences

 and an impasse was declared.


                                                            /s/ Ross R. Barton
                                                            Ross R. Barton




                                                6
